     Case 2:20-cv-01818-KJM-DMC Document 16 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES L. DEKALB,                                   No. 2:20-CV-1818-KJM-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    RALPH DIAZ,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Before the Court is petitioner motion for permission to

19   proceed in forma pauperis. ECF No. 15. Petitioner has submitted the affidavit required by 28

20   U.S.C. § 1915(a) showing that Petitioner is unable to prepay fees and costs or give security

21   therefor. The Court accepts the affidavit.

22                  Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for leave to

23   proceed in forma pauperis (ECF No. 15) is GRANTED.

24

25   Dated: February 24, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
